DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 19, 21-25, 27 & 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al. (pub. no. 20170228731).
Regarding claim 1, Sheng discloses a computer-implemented method for authentication comprising:  accessing a digital ledger (“Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain. The Bitcoin network stores complete copies of the blockchain on nodes that are distributed around the world”, [0049]);  

determining a wallet address for a user, wherein the wallet address is associated with a cryptocurrency in the digital ledger (“FIG. 5 shows a datagraph illustrating embodiments of a virtual currency transaction performed by the CETPA. A user 106a may engage their client 106 such that their virtual wallet interacts with the CETPA to affect a transfer of virtual currency to a third party. The third party may confirm the transaction via third-party device 104”, [0099]; “In one embodiment, the CETPA component 541 may then provide a commit transaction as between the target wallet identifier (e.g., the hotel valet) and the source wallet identifier (e.g., the initiating user 106) and eventually cause a blockchain entry of the transaction to be recorded (step 542)”, [0102]);  

encoding, using one or more processors, a digitally mapped value based on the wallet address; and  appending an entry to the digital ledger, wherein the entry includes the digitally mapped value (“An electronic coin may be a chain of digital signatures. Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin. A payee can verify the signatures to verify the chain of ownership. So, effectively if BTC0 is the previous transaction, the new transaction is: 

Kp(Owner1)hash:=H(BTC0,Kp(Owner1)) S(hash,Ks(Owner0)), where Kp(Owner1) is the public key of the recipient (Owner1) hash:=H(BTC0,Kp(Owner1)) is the hash of the previous transaction together with the public key of the recipient; and S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)”, [0103] & [0104]).
Regarding claim 2, Sheng discloses the encoding comprises hashing the wallet address (“Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin”, [0103]).
Regarding claim 3, Sheng discloses the encoding further comprises signing the wallet address that was hashed, wherein the signing is performed using a private key from a digital purveyor (“S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)”, [0104]).
Regarding claim 4, Sheng discloses the encoding further comprises using a private key to generate the digitally mapped value (“S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)”, [0104]).
Regarding claim 5, Sheng discloses the private key is associated with a digital purveyor “S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)”, [0104]).
Regarding claim 6, Sheng discloses the digital purveyor provides one or more digital tokens (“S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)”, [0104]).
  Regarding claim 8, Sheng discloses the encoding further comprises inclusion of a smart contract (“Through the scripting system, the sender can create very complex conditions that people have to meet in order to claim the output's value. For example, it's possible to create an output that can be claimed by anyone without any authorization. It's also possible to require that an input be signed by ten different keys, or be redeemable with a password instead of a key. 

CETPA transactions create two different scriptSig/scriptPubKey pairs. It is possible to design more complex types of transactions, and link them together into cryptographically enforced agreements. These are known as Contracts”, [0119] & [0120]).
Regarding claim 19, Sheng discloses the cryptocurrency includes smart contract-enabled cryptocurrency ([0119] & [0120]).
Regarding claim 21, Sheng discloses the digitally mapped value is uniquely coded to correspond to the wallet address ([0103] & [0104]).
Regarding claim 22, Sheng discloses the encoding occurs on a server for a digital purveyor ([0102]).
Regarding claim 23, Sheng discloses authenticating a digital transaction by reverifying the digitally mapped value with a re-encoding the wallet address (“To verify that inputs are authorized to collect the values of referenced outputs, CETPA uses a custom scripting system. The input's scriptSig and the referenced output's scriptPubKey are evaluated in that order, with scriptPubKey using the values left on the stack by scriptSig. The input is authorized if scriptPubKey returns true”, [0119]).
Regarding claim 24, Sheng discloses the re-encoding includes matching a private key signature (“The public key is used to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question”, [0110]).
Regarding claim 25, Sheng discloses rejecting a transaction due to the re-encoding of the wallet address not having a correct private key signature (“When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608). Nodes accept the block only if all transactions in it are valid and not already spent (step 610). Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612)”, [0125]).
Claim 27 is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 28 is directed to a computer system that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sheng et al. (pub. no. 20170228731) in view of Leng et al. (pub. no. 20180241546).
Regarding claims 9 and 11-17, it is noted that Sheng does not disclose a smart contract that memorializes an agreement between parties, certification of the contract and a user interface that allows the specification of the terms of the contract.   Leng however, teaches a smart contract that memorializes an agreement between parties, certification of the contract and a user interface that allows the specification of the terms of the contract (“In some embodiments, the SSDP system records digital agreement code for each digital agreement in the distributed ledger. A digital promise and a digital contract are digital agreements. Digital agreement code is a computer program that may be implemented as a smart contract (e.g., of the Ethereum platform) or chain code (e.g., of the Hyperledger platform). The digital agreement code enforces the terms of a digital agreement. The SSDP system may provide digital promise code and digital contract code for various types of digital promises and digital contracts. For example, one digital contract may be for the delivery of goods on a certain delivery date, and another digital contract may be for ongoing delivery of goods at certain intervals. As another example, one digital promise may have a maturity date, and another digital promise may not have a maturity date. The SSDP system may provide a user interface through which parties to a digital agreement can select the appropriate type of digital agreement to meet their needs. The user interface allows the parties to specify the variable terms of the digital agreement, such as the amount of the digital promise, persons authorized to access and apply transactions to the digital agreement, the product and quantity being purchased by a digital contract, the delivery location and delivery date of a digital contract, the prices of a digital contract, and so on. In some embodiments, the ledger in which the transaction are stored need not be "distributed." In such a case, an organization may maintain a node with a single blockchain of the transactions. If the organization is trusted by the parties to the digital agreements, then that single blockchain may be considered irrefutable proof of the transactions between the parties. The term "ledger" refers to a record of transactions stored in a blockchain”, [0033]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.   Here both Sheng and Leng are directed to block chain systems.   To modify Sheng to use a smart contract that memorializes an agreement between parties, certification of the contract and a user interface that allows the specification of the terms of the contract and taught by Leng would be to use a known technique to improve a method in the same way.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Sheng to include using a a smart contract that memorializes an agreement between parties, certification of the contract and a user interface that allows the specification of the terms of the contract and taught by Leng.  To do so would enable the easy creation of smart contracts thereby increasing the perceived value of the system.
Regarding claim 20, it is noted that Sheng does not disclose using Ethereum as the cryptocurrency.  Leng however, teaches using Ethereum as the cryptocurrency ([0033]).
Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Sheng and Leng are directed to block chain systems.   To modify Sheng to use Ethereum as the cryptocurrency would be to choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Sheng to include using Ethereum as the crypto currency as taught by Leng.  To do so would allow the use of well tested algorithms thereby increasing the reliability of the system.
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715